Citation Nr: 1213793	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine with spina bifida occulta. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claim was first reviewed by the Board in August 2004, at which time the claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for a back disability.  The Court issued a January 2006 Order vacating the August 2004 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The Veteran's claim was again reviewed by the Board in August 2007, at which time the claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta was not reopened due to the lack of new and material evidence.  The Veteran again submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial to reopen his claim of service connection for a back disability.  The Court issued an October 2008 Order vacating, in part, the August 2007 Board decision that denied reopening the Veteran's claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta, and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The Veteran's claim was again reviewed by the Board in May 2010, at which time the claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta was denied.  The Veteran again submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for a back disability.  The Court issued a December 2010 Order vacating the May 2010 Board decision denying the Veteran's claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In February 2011, the Board remanded the case for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim, consistent with the December 2010 Joint Motion for Remand.

Pursuant to the February 2011 Remand directives, the Veteran was afforded another VA examination in June 2011.  After examining the Veteran, the examiner stated that the record of the evaluation of the back at the time of inservice trauma was not available, but by the Veteran's history, the condition was evaluated twice, including x-rays, and was treated symptomatically for a short time.  Additionally, the examiner stated that by the Veteran's history and from the records, the Veteran did not seek further care for the back while in-service and there was no service treatment records for a back disability.  Furthermore, the examiner noted the December 1958 examination for separation from service, which showed that the Veteran's spine was normal.  The examiner stated that over 12 years passed between the earliest medical records concerning the Veteran's back.  Taken together, the examiner stated that the data suggested that the trauma described was not likely to be causally related to the lumbar spine surgery in 1971 or subsequent event findings regarding the lumbar spine.  Lastly, the examiner stated that the relatively common occurrence of low back pain and lumbar spine disease is a more likely explanation for this Veteran's spine condition.  However, when making this determination, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the examiner did not discuss the medical treatment that the Veteran reported that he received between military discharge and his 1971 operation.  Furthermore, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006). 

Additionally, under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It must be determined if the Veteran's spina bifida is a congenital or developmental abnormality.  See Monroe, supra.  The relationship between the Veteran's spine disabilities and his military service must be explored further.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, a VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) The RO/AMC should schedule the Veteran for an orthopedic VA examination with an examiner to assess the nature, onset, and etiology of his back disability, to include degenerative changes of the lumbar spine with spina bifida occulta.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any back disability found to be present.  

(1) In reference to the Veteran's spinal bifida occulta:

A. The examiner should indicate whether the Veteran's  spina bifida and/or any other back disability found is a congenital or developmental abnormality.

B. If the Veteran's condition(s) is/are considered a congenital abnormality, the examiner should state whether it is a congenital defect or disease. 

C. If the Veteran's spinal bifida occulta and/or any other back disability found is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during his period of active duty.    

(2) For any other back disability diagnosed, to include degenerative changes of the lumbar spine:

A. The examiner should opine as to whether it is at least as likely as not that any acquired current back disability, had its onset in service or is related to any in-service disease, event, or injury.  

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records; VA outpatient treatment records; private treatment records and operative reports; the December 2000 DRO hearing transcript; the June 2011 VA examination report; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding the in-service incident where he fell off a truck and injured his back, and chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



